Exhibit 10.4

 

ESCROW AGREEMENT

 

This ESCROW AGREEMENT (this “Agreement”) is made and entered into as of August
18, 2017, by and among: (i) Pacific Special Acquisition Corp., a business
company incorporated in the British Virgin Islands with limited liability
(“Purchaser”); (ii) Zhengqi International Holding Limited, a company
incorporated in the British Virgin Islands, in the capacity under the Merger
Agreement (as defined below) as the Purchaser Representative (the “Purchaser
Representative”); (iii) Zhengdong Zou, in the capacity under the Merger
Agreement as the Seller Representative (the “Seller Representative”); and (iv)
Continental Stock Transfer & Trust Company, as escrow agent (the “Escrow
Agent”). Capitalized terms used herein but not otherwise defined herein shall
have the meaning given to such terms in the Merger Agreement.

 

Whereas, Purchaser, Borqs International Holding Corp, an exempted company
incorporated under the laws of the Cayman Islands with limited liability (the
“Company”), the Seller Representative, the Purchaser Representative, PAAC Merger
Subsidiary Limited, an exempted company incorporated under the laws of the
Cayman Islands with limited liability and a wholly-owned subsidiary of Purchaser
(“Merger Sub”), and, for certain limited purpose thereof, Zhengqi International
Holding Limited (“Sponsor”), are parties to that certain Merger Agreement, dated
as of December 27, 2016 (as amended, including by the First Amendment to Merger
Agreement dated May 10, 2017 and the Second Amendment to Merger Agreement dated
June 29, 2017, the “Merger Agreement”), pursuant to which Merger Sub will merge
with and into the Company, with the Company continuing as the surviving entity
(the “Merger”), and as a result of which, among other matters, all of the issued
and outstanding share capital of the Company immediately prior to the
consummation of the Merger (the “Closing”) shall no longer be outstanding, and
shall automatically be cancelled and shall cease to exist, in exchange for a
certain number of newly issued ordinary shares of no par value of Purchaser
(“Purchaser Ordinary Shares”) as specified in the Merger Agreement (the “Merger
Consideration Shares”), subject to the withholding of the Escrow Shares (as
defined below) being deposited in the Escrow Accounts (as defined below) in
accordance with the terms and conditions of the Merger Agreement and this
Agreement;

 

WHEREAS, pursuant to the Merger Agreement, Purchaser, Purchaser Representative,
their respective Affiliates and their respective officers, directors, managers,
employees, successors and permitted assigns (the “Indemnified Parties”) are
entitled to be indemnified in certain respects by the Company and the Company
Shareholders;

 

WHEREAS, in accordance with the Merger Agreement and this Agreement, at the
Closing, Purchaser shall issue to the Escrow Agent: (i) 942,467 Purchaser
Ordinary Shares (together with any equity securities paid as dividends or
distributions with respect to such shares or into which such shares are
exchanged or converted, and any additional shares deposited in the Indemnity
Escrow Account in accordance with Section 5(c) below, the “Indemnity Escrow
Shares”) to be held, along with any other Indemnity Escrow Property (as defined
below), by the Escrow Agent in a segregated escrow account (the “Indemnity
Escrow Account”) and disbursed therefrom in accordance with the terms of Article
VI of the Merger Agreement and this Agreement; and (ii) 2,352,285 Purchaser
Ordinary Shares (together with any equity securities paid as dividends or
distributions with respect to such shares or into which such shares are
exchanged or converted, the “Guarantee Escrow Shares”, and collectively with the
Indemnity Escrow Shares, the “Escrow Shares”) to be held by the Escrow Agent in
a segregated escrow account (the “Earnout Escrow Account”, and together with the
Indemnity Escrow Account, the “Escrow Accounts”) and disbursed therefrom in
accordance with the terms of Article XII of the Merger Agreement and this
Agreement;

 



 1 

 

 

WHEREAS, it has been determined in accordance with the terms of the Merger
Agreement that there are no Commitment Escrow Shares and no Net Income Escrow
Shares;

 

WHEREAS, (i) pursuant to the Merger Agreement and the Letters of Transmittal
executed by the Company Shareholders the Seller Representative has been
designated as the Company’s and each Company Shareholder’s representative and
agent to represent each of them, and to act on their behalf for purposes of this
Agreement, and (ii) pursuant to the Merger Agreement, the Purchaser
Representative has been designated as the Purchaser’s sole representative and
agent to act on its behalf for purposes of this Agreement, which appointment has
been acknowledged and confirmed by the Backstop Investors (as defined below) in
the Backstop Agreement, as amended; and

 

WHEREAS, the Escrow Agent is willing to administer the escrow under the terms
and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants and agreements contained herein, the parties hereto hereby agree as
follows:

 

Section 1.               Appointment. Purchaser and the Seller Representative
hereby appoint the Escrow Agent as their escrow agent for the purposes set forth
herein, and the Escrow Agent hereby agrees to perform the duties of their escrow
agent under this Agreement. The escrow services to be rendered by the Escrow
Agent under this Agreement will not begin until the Escrow Agent has received
the documentation necessary to establish the Escrow Accounts on its books and
has received the Escrow Shares in accordance with this Agreement.

 

Section 2.               Transfer of Share Certificates Representing Escrow
Shares.

 

(a)            In accordance with the Merger Agreement, at the Closing,
Purchaser shall deposit with the Escrow Agent (i) share certificate(s) for the
Indemnity Escrow Shares, with each such certificate being in the name of the
Escrow Agent, to be held for the benefit of each Company Shareholder based on
each Company Shareholders’ Pro Rata Share of the total Indemnity Escrow Shares
as determined in accordance with the Merger Agreement, all of which shall be
deposited by the Escrow Agent in the Indemnity Escrow Account; and (ii) share
certificates for the Guarantee Escrow Shares, with each such certificate being
in the name of the Sponsor and/or any assignee of Sponsor under the Backstop
Agreement (collectively, the “Backstop Investors”), all of which shall be held
by the Escrow Agent in the Earnout Escrow Account. Notwithstanding the
foregoing, Purchaser may alternatively have the Escrow Agent, Purchaser and
Purchaser’s transfer agent account for any of the Escrow Shares in book entry
form. Upon its receipt of the certificates for the Escrow Shares, the Escrow
Agent shall send a written acknowledgement of its receipt to the Purchaser
Representative and the Seller Representative

 

(b)            In addition, as promptly as practicable following the date of
this Agreement, Purchaser shall deliver to the Escrow Agent five (5) duly
executed instruments of transfer in customary form, executed in blank by the
applicable Backstop Investors, with respect to the Guarantee Escrow Shares. Upon
its receipt of such duly executed instruments of transfer, the Escrow Agent
shall send a written acknowledgement of its receipt to the Purchaser
Representative.

 

Section 3.               Maintenance of the Escrow Shares and other Escrow
Property.

 

(a)            So long as any: (i) Indemnity Escrow Shares are being held in the
Indemnity Escrow Account, any dividends, distributions or other income paid on
or otherwise accruing to such Indemnity Escrow Shares (the foregoing, together
with the Indemnity Escrow Shares, and as reduced by any disbursements of such
Indemnity Escrow Shares or dividends, distributions or other income from the
Indemnity Escrow Account by the Escrow Agent in accordance with the terms of
this Agreement and the Merger Agreement, the “Indemnity Escrow Property”) shall
be held by the Escrow Agent in the Indemnity Escrow Account; and (ii) Guarantee
Escrow Shares are being held in the Earnout Escrow Account, the Backstop
Investors shall be entitled to (x) exercise voting rights with respect to such
shares, and (y) receive dividends or other distributions (if declared and paid)
with respect to the Guarantee Escrow Shares (other than those paid in equity
securities, which shall be included as part of the Guarantee Escrow Shares and
held in the Earnout Escrow Account). If the Escrow Agent receives any dividends
or other distributions with respect to the Guarantee Escrow Shares (other than
equity securities paid as dividends or distributions with respect to such shares
or into which such shares are exchanged or converted) while they are held in the
Earnout Escrow Account, it will promptly pay such dividends or distributions to
the Backstop Investor. The Indemnity Escrow Property and the Guarantee Escrow
Shares, while held in the applicable Escrow Account, are collectively referred
to as the “Escrow Property”.

 



 2 

 

 

(b)            During the term of this Agreement, the Escrow Agent shall hold
the Escrow Property in the applicable Escrow Account and shall not sell,
transfer, dispose of, lend or otherwise subject to a Lien any of the Escrow
Property except until and to the extent that they are disbursed in accordance
with Section 4 or Section 5. Except as the Purchaser Representative (on behalf
of Purchaser) and the Seller Representative may otherwise agree in joint written
instructions executed and delivered to the Escrow Agent by the Seller
Representative and the Purchaser Representative (on behalf of Purchaser), no
part of the Escrow Property may be withdrawn except as expressly provided in
this Agreement.

 

Section 4.               Transfer of the Indemnity Escrow Property. The Escrow
Agent shall hold the Indemnity Escrow Property and shall transfer the Indemnity
Escrow Property to either the Purchaser or the Seller Representative (for
further distribution to the Company Shareholders), as applicable, in accordance
with the following procedures:

 

(a)            Purchaser (with the Purchaser Representative acting on its
behalf) may assert a claim for indemnification on behalf of an Indemnified Party
pursuant to the Merger Agreement (an “Indemnification Claim”) by providing
written notice (a “Claim Notice”) of such claim to the Seller Representative and
the Escrow Agent, which Claim Notice shall include (i) a reasonable description
of the facts and circumstances which relate to the subject matter of such
Indemnification Claim to the extent then known and (ii) the amount of Losses
suffered by the Indemnified Party in connection with the claim to the extent
known or reasonably estimable (provided, that the Purchaser Representative (on
behalf of Purchaser) may thereafter in good faith adjust the amount of Losses
with respect to the claim by providing a revised Claim Notice to the Seller
Representative and the Escrow Agent (such updated Claim Notice, a “Revised Claim
Notice”, and such amount, as it may be adjusted, the “Claim Amount”); provided,
that the copy of any Claim Notice provided to the Escrow Agent shall be redacted
for any confidential or proprietary information of the Indemnifying Party or the
Indemnified Party described in clause (i).

 

(b)            With respect to any (i) direct indemnification claim that is not
a Third Party Claim, the Seller Representative will have a period of thirty (30)
days after receipt of the Claim Notice (or of any Revised Claim Notice) to
respond thereto, or (ii) Third Party Claim that has become a Resolved Third
Party Claim, the Seller Representative will have a period of thirty (30) days
after such Third Party Claims has become a Resolved Third Party Claim and notice
of such Resolved Third Party Claim has been given to the Purchaser
Representative and the Seller Representative in accordance with Section 6.5 of
the Merger Agreement to respond to the Claim Notice (or any Revised Claim
Notice, as it may have been updated) sent for such Third Party Claim. If the
Seller Representative does not provide to the Purchaser Representative and the
Escrow Agent a written notice objecting to such Indemnification Claim (an
“Objection Notice”) (with any Objection Notice provided to the Purchaser
Representative, but not the Escrow Agent, including an attachment with a
description, in reasonable detail, of the facts upon which such objection is
based) by 5:00 p.m. New York City time on the end of such applicable thirtieth
(30th) day (such applicable thirty (30) day period, the “Objection Period”), the
Seller Representative on will be deemed to have accepted responsibility for the
Losses set forth in such Claim Notice or Revised Claim Notice subject to the
limitations on indemnification set forth in Article VI of the Merger Agreement
and will have no further right to contest the validity of such Claim Notice or
Revised Claim Notice, and the Escrow Agent shall promptly (in any event within
five (5) Business Days) after the expiration of the Objection Period (or, if
during the Objection Period, the Seller Representative provides affirmative
written instructions to the Escrow Agent to release such Indemnity Escrow
Property from the Indemnity Escrow Account, promptly (in any event within five
(5) Business Days) after the Escrow Agent’s receipt of such instructions from
the Seller Representative) disburse from the Indemnity Escrow Account to the
Purchaser Representative, Indemnity Escrow Property in an amount equal to the
Claim Amount. If the Seller Representative provides an Objection Notice during
the Objection Period that disputes only a portion of the Claim Amount, the
Escrow Agent shall promptly (in any event within five (5) Business Days) the
expiration of the Objection Period (or, if during the Objection Period, the
Seller Representative provides affirmative written instructions to the Escrow
Agent to release such Indemnity Escrow Property from the Indemnity Escrow
Account, promptly (in any event within five (5) Business Days) after the Escrow
Agent’s receipt of such instructions from the Seller Representative), distribute
from the Indemnity Escrow Account to Purchaser, Indemnity Escrow Property in an
amount equal to the undisputed portion of the Claim Amount.

 



 3 

 

 

(c)            If the Seller Representative timely disputes an Indemnification
Claim by providing an Objection Notice to the Purchaser Representative and the
Escrow Agent during the Objection Period, the Purchaser Representative and the
Seller Representative shall resolve the dispute in accordance with the terms of
the Merger Agreement. If an Indemnification Claim is disputed by the Seller
Representative, the Escrow Agent shall not distribute to the Seller
Representative (or directly to any Company Shareholder) any portion of the
Indemnity Escrow Property with respect to the disputed portion of the Claim
Amount, until receipt of (i) joint written instructions executed and delivered
by the Seller Representative and Purchaser Representative(on behalf of
Purchaser) stating that the dispute has been resolved and that the Purchaser
Representative has the right to the Claim Amount (or some portion thereof)
(“Joint Instructions”) or (ii) a copy of a final, non-appealable arbitration
award issued pursuant to Section 10.4 of the Merger Agreement or a final,
non-appealable Order from a court of competent jurisdiction establishing the
Indemnified Party’s right to the Claim Amount (or some portion thereof) pursuant
to the Merger Agreement (a “Binding Award”). Upon receipt of such Joint
Instructions or Binding Award, the Escrow Agent shall, without further action on
the part of the Seller Representative or the Purchaser Representative, promptly
(in any event within five (5) Business Days) disburse to Purchaser the amount of
the Indemnity Escrow Property set forth in the Joint Instructions or the Binding
Award, less any undisputed amounts already disbursed (as applicable).

 

(d)            Payments from the Indemnity Escrow Account with respect to any
Indemnification Claims shall first be paid with any Indemnity Escrow Shares then
held in the Indemnity Escrow Account, and then with any remaining property in
the Indemnity Escrow Account. For any Indemnity Escrow Shares to be disbursed
with respect to Indemnification Claims pursuant to this Section 4, the Indemnity
Escrow Shares shall be valued at the Purchaser Share Price as of the date that
an Indemnification Claim is finally determined in accordance with the Merger
Agreement and this Agreement (the “Resolution Date”). For the avoidance of
doubt, the Resolution Date shall be (i) if no Objection Notice is delivered by
the Seller Representative during the Objection Period, the first (1st) Business
Day immediately following the Objection Period; (ii) if prior to the date
described in clause (i) above, the date that the Escrow Agent receives written
instructions from the Seller Representative to release the Indemnity Escrow
Property for the amount set forth in the Claim Notice or Revised Claim Notice;
(iii) if the Seller Representative provides an Objection Notice that disputes
only a portion of the Claim Amount, with respect to the undisputed portion of
such Claim Amount, the date that the Escrow Agent receives such Objection
Notice; and (iv) with respect to any disputed Claim Amount, either the date that
the Escrow Agent receives Joint Instructions or a Binding Award.

 

(e)            With respect to any indemnification claims made in accordance
with Article VI of the Merger Agreement and this Agreement on or prior to the
eighteen (18) month anniversary of the Closing (the “Expiration Date”)
(including those at are revised or adjusted in accordance with Article VI of the
Merger Agreement after the Expiration Date) that remain unresolved at the time
of the Expiration Date (“Pending Claims”), all or a portion of the Indemnity
Escrow Property reasonably necessary to satisfy such Pending Claims (as
determined based on the amount of the indemnification claim included in the
Claim Notice or Revised Claim Notice provided by the Purchaser Representative
and the Purchaser Share Price as of the Expiration Date) shall remain in the
Indemnity Escrow Account until such time as such Pending Claim shall have been
finally resolved pursuant to the provisions of Article VI of the Merger
Agreement and this Agreement. After the Expiration Date, any Indemnity Escrow
Property remaining in the Indemnity Escrow Account that is not subject to
Pending Claims, if any, and not subject to resolved but unpaid claims in favor
of an Indemnified Party, shall be transferred by the Escrow Agent to the Seller
Representative (for distribution to the Company Shareholders that have
previously delivered the Transmittal Documents to the Surviving Company or
Purchaser in accordance with Section 1.9 of the Merger Agreement, with each such
Company Shareholder receiving its Pro Rata Share of such Indemnity Escrow
Property). Promptly after the final resolution of all Pending Claims and payment
of all indemnification obligations in connection therewith, the Escrow Agent
shall transfer any Indemnity Escrow Property remaining in the Indemnity Escrow
Account to the Seller Representative (for distribution by the Seller
Representative to the Company Shareholders that have previously delivered the
Transmittal Documents to the Surviving Company or Purchaser in accordance with
Section 1.9 of the Merger Agreement, with each such Company Shareholder
receiving its Pro Rata Share of such Indemnity Escrow Property).

 

Section 5.               Transfer of the Guarantee Escrow Shares. The Escrow
Agent shall hold the Guarantee Escrow Shares and shall transfer the Guarantee
Escrow Shares to the applicable recipient in accordance with the following
procedures (and the register of members of Purchaser shall be updated
accordingly):

 

(a)            Promptly, but in any event within five (5) Business Days, after
the Escrow Agent’s receipt of joint written instructions (“Earnout Payment
Instructions”) from the Purchaser Representative (on behalf of Purchaser) and
the Seller Representative that there has been a final determination in
accordance with Section 12.1 of the Merger Agreement with respect to the number
of Guarantee Escrow Shares (the date that the Escrow Agent receives Earnout
Payment Instructions the “Earnout Release Date”), the Escrow Agent shall
transfer the applicable Guarantee Escrow Shares from the Earnout Escrow Account
in accordance with such Earnout Payment Instructions.

 

(b)           Any amount of Guarantee Escrow Shares required to be transferred
to any Person pursuant to this Section 5 shall be transferred by the Escrow
Agent pursuant to such delivery instructions as set forth in the Earnout Payment
Instructions. The Escrow Agent shall rely exclusively on instructions provided
by the Seller Representative and the Purchaser Representative (on behalf of
Purchaser) as to the amount and recipient of any distribution of Escrow Property
pursuant to this Section 5, or the relevant order of any court of competent
jurisdiction or other award granted pursuant to other binding legal process
(including any binding arbitration). The Escrow Agent has no duty or
responsibility to calculate any distribution or to confirm the accuracy of any
distribution amount so instructed.

 



 4 

 

 

(c)            In the event that any Guarantee Escrow Shares are released to
Purchaser so that Purchaser can issue replacement shares to the Company
Shareholders as the Borqs Guarantee Issued Shares under Section 12(b) of the
Merger Agreement, then Purchaser shall transfer to the Escrow Agent four percent
(4%) of such replacement shares as the Guarantee Additional Indemnity Escrow
Shares under Section 12(b) of the Merger Agreement for deposit by the Escrow
Agent into the Indemnity Escrow Account as Indemnity Escrow Shares, and the
Escrow Agent will deposit such shares into the Indemnity Escrow Account as
Indemnity Escrow Shares to be held and disbursed in accordance with Section 4.

  

Section 6.                 Tax Matters.

 

(a)            Purchaser, the Purchaser Representative and the Seller
Representative agree and acknowledge that, for all U.S. and foreign tax
purposes, except as required by applicable Law: (i) Purchaser shall be the owner
of the Indemnity Escrow Property while held in the Indemnity Escrow Account and
until released to the Company Shareholders or the Seller Representative for
distribution to Company Shareholders, and all interest, earnings or income, if
any, earned with respect to the Indemnity Escrow Property while held by the
Escrow Agent shall be treated as earned by Purchaser; and (ii) the Backstop
Investors shall be the owner of the Guarantee Escrow Shares while held in the
Earnout Escrow Account, and until released all distributions from the Earnout
Escrow Account to the Backstop Investors shall be treated by the parties for tax
purposes as adjustment to the basis of the Backstop Investors’ investment in
Purchaser Ordinary Shares, and in the event that the Guarantee Escrow Shares are
released by the Escrow Agent to Purchaser, such release shall be treated by the
parties as a shareholder contribution to capital by the Backstop Investors.

 

(b)            The Escrow Agent shall have the right to deduct and withhold
taxes from any payments to be made hereunder if such withholding is required by
law and to request and receive any necessary tax forms, including Form W-9 or
the appropriate series of Form W-8, as applicable, or any similar information,
from the applicable recipient of the Escrow Shares.

 

Section 7.               Duties. The Escrow Agent’s duties are entirely
ministerial and not discretionary, and the Escrow Agent will be under no duty or
obligation to do or to omit the doing of any action with respect to the Escrow
Property, except to give notice, provide monthly reports, make disbursements,
keep an accurate record of all transactions with respect to the Escrow Property,
hold the Escrow Property in accordance with the terms of this Agreement and to
comply with any other duties expressly set forth in this Agreement. The Escrow
Agent shall not have any interest in the Escrow Property but shall serve as
escrow holder only and have only possession thereof. Nothing contained herein
shall be construed to create any obligation or liability whatsoever on the part
of the Escrow Agent to anyone other than the parties to this Agreement. There
are no third party beneficiaries to this Agreement.

 

Section 8.               Determination of Purchaser Share Price. In the event
that the Escrow Agent has any question as to the applicable Purchaser Share
Price, the Seller Representative and Purchaser Representative shall cooperate to
promptly provide the Escrow Agent with their good faith determination of the
applicable Purchaser Share Price pursuant to Joint Instructions or a Binding
Award (and in the event of any dispute as to the Purchaser Share Price, the
Escrow Agent shall not disburse the applicable Escrow Property until such
dispute has been resolved).

 



 5 

 

 

Section 9.              Monthly Reports. The Escrow Agent shall provide monthly
account statements to Purchaser Representative on behalf of Purchaser and the
Seller Representative with respect to the Escrow Accounts. The Purchaser
Representative and the Seller Representative have one hundred twenty (120) days
to object in writing to such reports. If no written notice detailing a party's
objections has been received by the Escrow Agent within this period, an
acceptance of such reports shall be deemed to have occurred.

 

Section 10.             Authorized Parties; Reliance. The parties hereby
acknowledge that the Purchaser Representative has the sole and exclusive
authorization to act on behalf of Purchaser under this Agreement. The Purchaser
Representative on behalf of Purchaser and the Seller Representative agree to
provide, on Exhibit A (as it may be amended from time to time) to this
Agreement, the names and specimen signatures of those persons who are authorized
to issue notices and instructions to the Escrow Agent and execute required
documents under this Agreement. The Escrow Agent may rely and shall be protected
in acting or refraining from acting upon any written notice, instruction or
request furnished to it hereunder and believed by it to be genuine and to have
been signed or presented by the proper party or parties. The Escrow Agent is
entitled to rely on, and shall be fully protected in relying on, the
instructions and notices from any one of the authorized signers, as identified
on the attached Exhibit A (as it may be amended from time to time) to this
Agreement, from each of Purchaser Representative (on behalf of Purchaser) and
the Seller Representative, either acting alone, until such time as their
authority is revoked in writing, or until successors have been appointed and
identified by notice in the manner described in Section 16 below.

 

Section 11.             Good Faith. The Escrow Agent shall not be liable for any
action taken by it in good faith and reasonably believed by it to be authorized
or within the rights or powers conferred upon it by this Agreement and may
consult with counsel of its own choice and shall have full and complete
authorization and protection for any action taken or suffered by it hereunder in
good faith and in accordance with the opinion of such counsel.

 

Section 12.             Right to Resign. The Escrow Agent may resign and be
discharged from its duties or obligations hereunder by giving such notice in
writing of such resignation specifying a date when such resignation shall take
effect, which shall be a date not less than sixty (60) days after the date of
the notice of such resignation. Similarly, the Escrow Agent may be removed and
replaced following the giving of thirty (30) days’ notice to the Escrow Agent by
all of the other parties hereto. In either event, the Purchaser Representative
and the Seller Representative shall agree upon a successor Escrow Agent. If the
Seller Representative and the Purchaser Representative are unable to agree upon
a successor or shall have failed to appoint a successor prior to the expiration
of sixty (60) days following the date of resignation or thirty (30) days
following the date of removal, the then-acting Escrow Agent may petition any
court of competent jurisdiction for the appointment of a successor escrow agent
or otherwise appropriate relief, and any such resulting appointment shall be
binding upon all of the parties hereto. Any successor Escrow Agent shall execute
and deliver to the predecessor Escrow Agent, the Purchaser Representative and
the Seller Representative an instrument accepting such appointment and the
transfer of the Escrow Property and agreeing to the terms of this Agreement.

 

Section 13.             Compensation. The Escrow Agent shall be entitled to
receive the fees as set forth on Exhibit B for the services to be rendered
hereunder, and to be paid or reimbursed for all reasonable documented
out-of-pocket expenses, disbursements and advances, including reasonable
documented out-of-pocket attorneys’ fees, incurred or paid in connection with
carrying out its duties hereunder, such amounts to be paid by Purchaser.

 

Section 14.             Indemnification. Purchaser hereby agrees to indemnify
the Escrow Agent for, and to hold it harmless against any loss, liability or
expense incurred without gross negligence, willful misconduct or bad faith on
the part of the Escrow Agent, arising out of or in connection with its entering
into this Agreement and carrying out its duties hereunder.

 



 6 

 

 

Section 15.             Disputes. If a controversy arises between the parties
hereto as to whether or not or to whom the Escrow Agent shall transfer all or
any portion of the Escrow Property or as to any other matter arising out of or
relating to this Agreement or the Escrow Property, the Escrow Agent shall not be
required to determine the same, shall not make any transfer of and shall retain
the Escrow Property in dispute without liability to anyone until the rights of
the parties to the dispute shall have finally been determined by mutual written
agreement of the Purchaser Representative on behalf of Purchaser and the Seller
Representative, or by a final non-appealable judgment or order of any state or
federal court located in New York County, New York (or in any court in which
appeal from such courts may be taken) but the Escrow Agent shall be under no
duty whatsoever to institute or defend any such proceedings. The Escrow Agent
shall be entitled to assume that no such controversy has arisen unless it has
received notice of such controversy or conflicting written notices from the
parties to this Agreement. Any disputes arising out of, related to, or in
connection with, this Agreement between Purchaser, the Purchaser Representative
and/or the Seller Representative, including a dispute arising from a party’s
failure or refusal to sign a joint written notice hereunder, shall be determined
by arbitration conducted in accordance with the provisions of Section 10.4 of
the Merger Agreement (other than (i) disputes subject to the Dispute Resolution
Procedure under Section 12.1 of the Merger Agreement, which will be determined
in accordance with such section, or (ii) applications for a temporary
restraining order, preliminary injunction, permanent injunction or other
equitable relief or application for enforcement of any arbitration award
pursuant to this Section 15 or Section 10.4 of the Merger Agreement).

 

Section 16.             Notices. Except to the extent expressly set forth
herein, all notices and communications hereunder shall be in writing and shall
be deemed to be given if (a) delivered personally, (b) sent by facsimile or
email (with affirmative confirmation of receipt), (c) sent by recognized
overnight courier that issues a receipt or other confirmation of delivery or (d)
sent by registered or certified mail, return receipt requested, postage prepaid
to the parties as follows:

 

 

If to Purchaser or the Purchaser Representative, to:

 

Zhengqi International Holding Limited
855 Pudong South Road
The World Plaza, 27th Floor
Pudong, Shanghai 200120, China
Attn: Yaqi (Sophie) Feng, COO
Facsimile No.: 86-21-8012-9882
Telephone No: 86-21-8012-9878
Email: fengyq@tpyzq.com

 

 

with a copy (which will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attention: Stuart Neuhauser
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: sneuhauser@egsllp.com

 

If to the Seller Representative, to:

 

Zhengdong Zou
28/F, Jing Guang Centre, Hu Jia Lou
No. 1 East Third Ring Road
Chaoyang District, Beijing 100020, China
Facsimile No.: 86-10-6554-4123
Telephone No: 86-10-6597-0811
Email: zouzhendong@sinowinglaw.com

 

 

with a copy (which will not constitute notice) to:

 

Fenwick & West LLP
801 California Street
Mountain View, CA 94041
Attn: Eva Wang
Facsimile No.: (650) 938-5200
Telephone No.: (650) 335-7878
Email: ewang@fenwick.com

 



 7 

 

 

 

If to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company
17 Battery Place 8th Floor
New York, NY 10004
Attention: Compliance Department
Facsimile No: (212) 509-5150
Telephone No: (212) 845-4000

 

 

 

or at such other address as any of the above may have furnished to the other
parties in a notice duly given as provided herein. Any such notice or
communication given in the manner specified in this Section 16 shall be deemed
to have been given (i) on the date personally delivered or transmitted by
facsimile or email (with affirmative confirmation of receipt), (ii) one (1)
Business Day after the date sent by recognized overnight courier that issues a
receipt or other confirmation of delivery or (iii) three (3) Business Days after
being sent by registered or certified mail, return receipt requested, postage
prepaid.

 

Section 17.            Term. This Agreement shall terminate upon the final,
proper and complete distribution of the Escrow Property in accordance with the
terms hereof; provided, that Purchaser’s obligations under Section 14 hereof
shall survive any termination of this Agreement.

 

Section 18.             Entire Agreement. The terms and provisions of this
Agreement (including the Exhibits hereto, which are hereby incorporated by
reference herein) constitute the entire agreement between the Escrow Agent and
the other parties hereto with respect to the subject matter hereof.
Notwithstanding the foregoing, as between Purchaser, the Purchaser
Representative and the Seller Representative, the terms of the Merger Agreement
shall control and govern over the terms of this Agreement in the event of any
conflict or inconsistency between this Agreement and the Merger Agreement. The
actions of the Escrow Agent shall be governed solely by this Agreement.

 

Section 19.             Amendment; Waiver. This Agreement may be amended or
modified only by a written instrument duly signed by the parties hereto, and any
provision hereof may be waived only by a written instrument duly signed by the
party against whom enforcement of such waiver is sought.

 

Section 20.             Severability. In the event that any provision of this
Agreement or the application thereof, becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement will continue in full force and effect and the application of
such provision to other Persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto. The parties further agree
to replace such void or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.

 

Section 21.             Further Assurances. From time to time on and after the
date hereof, Purchaser Representative and the Seller Representative shall
deliver or cause to be delivered to the Escrow Agent such further documents and
instruments and shall do and cause to be done such further acts as the Escrow
Agent shall reasonably request (it being understood that the Escrow Agent shall
have no obligation to make any such request) to carry out more effectively the
provisions and purposes of this Agreement, to evidence compliance herewith or to
assure itself that it is protected in acting hereunder.

 

Section 22.             Accounting. In the event of the resignation or removal
of the Escrow Agent, upon the termination of this Agreement or upon demand at
any time of either the Purchaser Representative or the Seller Representative
under reasonable circumstances, the Escrow Agent shall render to the Purchaser
Representative, the Seller Representative and the successor escrow agent (if
any) an accounting (free of charge) in writing of the property constituting the
Escrow Property.

 



 8 

 

 

Section 23.            Interpretation. The parties acknowledge and agree that:
(a) this Agreement is the result of negotiations between the parties and will
not be deemed or construed as having been drafted by any one party, (b) each
party and its counsel have reviewed and negotiated the terms and provisions of
this Agreement (including any Exhibits attached hereto) and have contributed to
its revision and (c) the rule of construction to the effect that any ambiguities
are resolved against the drafting party will not be employed in the
interpretation of this Agreement. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. In this Agreement, unless the context
otherwise requires: (i) words of the masculine, feminine or neuter gender will
include the masculine, neuter or feminine gender, and words in the singular
number or in the plural number will each include, as applicable, the singular
number or the plural number; (ii) reference to any Person includes such Person’s
successors and assigns but, if applicable, only if such successors and assigns
are permitted by this Agreement, and reference to a Person in a particular
capacity excludes such Person in any other capacity; (iii) reference to any law
means such law as amended, modified codified or reenacted, in whole or in part,
and in effect from time to time, including rules and regulations promulgated
thereunder; (iv) any agreement or instrument defined or referred to herein or in
any agreement or instrument that is referred to herein means such agreement or
instrument as from time to time amended, modified or supplemented, including by
waiver or consent and references to all attachments thereto and instruments
incorporated therein; (v) the term “or” means “and/or”; (vi) the words “herein,
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision; (vii) the words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation”; (viii) any reference herein to “dollars” or “$” shall mean United
States dollars; and (ix) reference to any Section or Exhibit means such Section
hereof or Exhibit hereto.

 

Section 24.             Successors and Assigns. This Agreement and the rights
and obligations hereunder may not be assigned without the prior written consent
of each of the parties hereto; provided, however, that (a) if the Seller
Representative is replaced in accordance with the terms of the Merger Agreement,
the replacement Seller Representative shall automatically become a party to this
Agreement as if it were the original Seller Representative hereunder upon
providing (i) written notice to the Escrow Agent and Purchaser of such
replacement and accepting its rights and obligations under this Agreement and
(ii) the Escrow Agent with the documentation referenced in Section 29 hereof
from such replacement Seller Representative and any replacement authorized
individuals to act on behalf of the Seller Representative for purposes of
Exhibit A and (b) if the Purchaser Representative is replaced in accordance with
the terms of the Merger Agreement, the replacement Purchaser Representative
shall automatically become a party to this Agreement as if it were the original
Purchaser Representative hereunder upon providing (i) written notice to the
Escrow Agent and the Seller Representative of such replacement and accepting its
rights and obligations under this Agreement and (ii) the Escrow Agent with the
documentation referenced in Section 29 hereof from such replacement Purchaser
Representative and any replacement authorized individuals to act on behalf of
Purchaser for purposes of Exhibit A. This Agreement will be binding upon, inure
to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns.

 

Section 25.             Failure or Indulgence Not Waiver; Remedies Cumulative.
No failure or delay on the part of any party hereto in the exercise of any right
hereunder will impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty, covenant or
agreement herein, nor will any single or partial exercise of any such right
preclude any other (or further) exercise thereof or of any other right. All
rights and remedies existing under this Agreement are cumulative to, and not
exclusive to or exclusive of, any rights or remedies otherwise available to a
party hereunder.

 



 9 

 

 

Section 26.             Governing Law; Venue. The terms and provisions of this
Agreement shall be construed and enforced in accordance with the laws of the
State of New York without reference to its conflict of law provisions. Subject
to Section 15, each of the parties hereto irrevocably consents to the exclusive
jurisdiction and venue of any state or federal court located in New York County,
New York (or in any court in which appeal from such courts may be taken) in
connection with any matter based upon or arising out of this Agreement or the
matters contemplated herein, agrees that process may be served upon them in any
manner authorized by the laws of the State of New York for such Persons and
waives and covenants not to assert or plead any objection which they might
otherwise have to such jurisdiction, venue and such process.

 

Section 27.             Waiver of Jury Trial. EACH PARTY HEREBY WAIVES THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY LITIGATION, CLAIM, CAUSE OF ACTION
OR OTHER LEGAL PROCEEDING BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES HERETO AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE PARTIES HERETO EACH
AGREE THAT ANY SUCH LITIGATION, CLAIM, CAUSE OF ACTION OR OTHER LEGAL PROCEEDING
SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING,
THE PARTIES HERETO FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY
IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.

 

Section 28.            Counterparts. This Agreement may be executed
simultaneously in two or more counterparts (including by facsimile or other
electronic transmission), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

Section 29.             U.S. Patriot Act. Purchaser and the Seller
Representative agree to provide the Escrow Agent with the information reasonably
requested by the Escrow Agent to verify and record Purchaser’s and the Seller
Representative’s respective identities pursuant to the Escrow Agent’s procedures
for compliance with the U.S. Patriot Act and any other applicable laws.

 

Section 30.             Representations of the Parties. Each of the parties
hereto hereby represents and warrants that as of the date hereof: (a) it has the
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder, and all such actions have been duly and validly
authorized by all necessary proceedings; and (b) this Agreement has been duly
authorized, executed and delivered by it, and constitutes a legal, valid and
binding agreement of it.

 

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS}

 



 10 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.

 

 

Purchaser:

 

Pacific Special Acquisition Corp.

  

  By: /s/ Zhouhong Peng                            Name: Zhouhong Peng    
Title: CEO        

The Seller Representative:

 

/s/ Zhengdong Zou 

 

Zhengdong Zou, in the capacity under the Merger Agreement as the Seller
Representative

  

 

The Escrow Agent:

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as escrow agent



      By: /s/ Kevin Jennings      Name: Kevin Jennings     Title: Vice-President

   

[Signature Page to Escrow Agreement]

 



 

 

 



 

The Purchaser Representative:

 

ZHENGQI INTERNATIONAL HOLDING LIMITED, solely in its capacity as the Purchaser
Representative

 

  By: /s/ Zhouhong Peng      Name: Zhouhong Peng     Title: Director

 

[Signature Page to Escrow Agreement]

 



 

 

 

EXHIBIT A
AUTHORIZED SIGNERS

 

Purchaser:

 

Individuals authorized by the Purchaser Representative:

 

Name   Telephone Number   Specimen Signature             1. Yaqi (Sophie) Feng,
COO   86-21-8012-9878   /s/ Yaqi (Sophie) Feng             2. Zhouhong Peng, CEO
  86-21-6137-6584   /s/ Zhouhong Peng             3.    

 

Seller Representative:

 

Name   Telephone Number   Specimen Signature             1. Zhengdong Zou  
86-10-6597-0811   /s/ Zhengdong Zou             2.                 3.    

 



 

 

 

EXHIBIT B
FEE INFORMATION

 

[To be provided]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

